Citation Nr: 9930222	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-40 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1977 to December 
1990.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
depression, claimed as "nerves."

The Board has determined that given the variety of diagnoses 
in the medical evidence, the issue in this claim is more 
properly framed as one of entitlement to service connection 
for an acquired psychiatric disorder.  

The Board further notes that a review of the veteran's 
representative's informal brief, dated in June 1999, shows 
that the representative argues, in large part, that an 
October 1995 decision by the RO (which is a separate decision 
from the October 1995 decision currently on appeal), which 
determined that an injury received on November 1, 1989 was 
not in the line of duty (LOD), was in error.  The 
representative's brief does not make it clear whether the 
veteran desires to appeal the RO's October 1995 LOD decision.  
In any event, the RO's October 1995 LOD decision is not 
currently before the Board, and this issue is referred to the 
RO for appropriate action.


FINDING OF FACT

An acquired psychiatric disability is not shown to be related 
to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a)(West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A.       § 
5107(a).    

Under the general scheme for determinations of service 
connection, a veteran is entitled to service connection for 
an injury or disease if the facts, as shown by evidence, 
establish that the injury or disease for which he is seeking 
compensation was contracted in line of duty coincident with 
active military service.  38 U.S.C.A. §§ 1110, 1131.  A 
psychosis is defined by statute or regulation as chronic, and 
may be presumed service connected where manifested to a 
degree of 10 percent or more within a specified presumptive 
period after the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309.

If a disorder is not shown to be chronic during service, 
continuity of symptomatology after service is required in 
order to establish that a disorder is chronic.  38 C.F.R. § 
3.303.  Additionally, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Applicable regulations and case law provide that a 
personality disorder is not a disability for which VA 
disability compensation benefits may be awarded.  38 C.F.R. 
§§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).  

The veteran's service medical records disclose that he was 
hospitalized for one day in July 1986 after he cut both 
wrists.  He denied suicidal intent.  Diagnoses of adjustment 
disorder, borderline personality disorder, and alcohol abuse 
were assigned.  He was hospitalized for about 44 days, 
between October and December of 1986, for "acute drunkenness 
in alcoholism."  In March 1980, he cut both wrists because 
"he had nothing better to do," after being arrested for 
being drunk on duty.  He was treated for about 50 days, 
between November and December of 1989, after he fell while 
running under the influence of alcohol.  The final 
impressions included adjustment disorder with mixed emotional 
features and marital problem.  In January 1989 he was treated 
for two days for suicidal threats/ideation after "he 
threatened to kill himself and/or them (family) before he 
would go to Panama."  

In November 1990, military examiners diagnosed the veteran 
with a personality disorder, not otherwise specified, with 
passive-aggressive, dependent and compulsive traits.  
However, the examiners determined that the veteran otherwise 
met retention standards, and did not have a psychiatric 
disease or defect.  The veteran's separation examination 
report, dated in November 1990, and an accompanying report of 
medical history, noted a personality disorder and a history 
of admissions for adjustment reaction and suicidal ideation.  

Post-service medical evidence includes reports from the 
Missouri Department of Mental Health, which disclose that the 
veteran was admitted voluntarily in early February 1991 due 
to suicidal ideation.  Adjustment disorder with depressed 
mood and polysubstance and alcohol abuse were diagnosed.  The 
veteran was discharged after he expressed appropriate ways to 
deal with stress and acknowledged that killing himself was 
not the way to deal with stress.  

Private medical records from Truman Medical Center, dated in 
February 1991, disclose that, shortly after the veteran was 
discharged from his February 1991 hospitalization for 
psychiatric treatment, he shot himself in the stomach.  
During hospitalization for that self-inflicted gunshot wound, 
major depressive disorder was diagnosed; continuing alcohol 
abuse was also noted.  

A VA hospital report dated in July 1991 shows that the 
veteran required continuing treatment for complications 
following a motor vehicle accident in March 1991.  The 
veteran had apparently been drinking and was thrown from his 
car.  The diagnoses assigned during the July 1991 
hospitalization included antisocial personality disorder and 
polysubstance abuse (alcohol).  

A subsequent VA hospital report, also dated in July 1991, 
shows that the veteran was admitted to a chemical abuse 
program.  The Axis I diagnoses were alcohol abuse, drug abuse 
(cocaine), and major depression with history of suicide 
attempt.  This report is remarkable for a note that, "He 
claims he got tired of the military and he wanted to get out 
and the only way to do it was to tell them that he abuses 
drugs and was using them."  

Other significant evidence includes a VA hospital report, 
dated in December 1994, which contains a diagnosis of 
alcoholic pancreatitis.  A VA outpatient treatment report, 
dated in March 1995, contains a diagnosis of adjustment 
disorder with depressed mood.  A VA mental disorders 
examination report, dated in July 1995, contains diagnoses of 
chronic, severe, recurrent depression and history of alcohol 
and drug abuse, currently in brief remission.  

The veteran was scheduled for a VA psychiatric examination in 
August 1998 to reconcile the conflicting psychiatric 
diagnoses.  The veteran, however, failed to report for this 
examination.  The Board notes that the veteran was notified, 
in a November 1998 supplemental statement of the case (SSOC), 
that he had failed to report for this examination.  The 
record reflects that this notification was sent to the 
veteran at his last known address, and there is no evidence 
that this SSOC, or any subsequent correspondence regarding 
his appeal, was returned.  

In response to the Board's July 1999 request for an 
independent medical opinion, a letter was received from Lee 
Stevens, M.D., of the Louisiana State University Medical 
Center, dated in August 1999.  Dr. Stevens indicated that he 
had reviewed the veteran's claims file, and stated that the 
veteran's service medical records indicated that he suffered 
from a Cluster-B-type personality disorder.  Dr. Stevens 
concluded that the veteran currently has a chronic 
personality disorder, and that the personality disorder, 
which was present in service, had worsened with time, due to 
mounting stresses from his duties as an NCO and the duties of 
being a husband.  

The medical evidence establishes that the veteran was 
repeatedly diagnosed with a personality disorder and alcohol 
abuse.  Although adjustment disorder was also diagnosed in 
service, a mental status evaluation report dated in November 
1990, shortly prior to separation from service, and the 
veteran's separation examination report, establish that the 
only diagnosis at discharge was a personality disorder.  

The post-service evidence reflects multiple diagnoses, 
primarily alcohol abuse and polysubstance abuse, as well as 
diagnoses of major depression, adjustment disorder, and 
antisocial personality disorder.  Dr. Stevens' August 1999 
opinion indicates that the veteran does not currently have an 
acquired psychiatric disorder, but rather has a personality 
disorder, as he had in service.  In weighing the evidence, 
the Board finds Dr. Stevens' opinion to be of greater weight 
than other post-service diagnoses, since all other post-
service diagnoses appear to be based on the veteran's report 
of his psychiatric history, while Dr. Stevens' report clearly 
reflect that he reviewed the in-service records as well as 
post-service records.  This report is the most recent 
evidence of the veteran's psychiatric condition, and was 
based on a review of the veteran's complete file, including 
all available evidence.  

The Board notes the veteran's contention that he is entitled 
to service connection for a psychiatric disorder because he 
was treated for psychiatric problems within one year after 
his discharge.  The statutes and regulations governing 
veterans' benefits provide that a psychosis may be presumed 
service-connected if treated within one year after service 
discharge, but there is no medical evidence that the veteran 
in this case has a psychosis.  Contrary to the veteran's 
assertion, there is no presumptive one-year period for an 
acquired psychiatric disorder.  38 U.S.C.A. § 1101; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Although there is some medical evidence which reflects 
diagnosis of an acquired psychiatric disorder proximate to 
service, that evidence does not establish that the veteran 
currently has an acquired psychiatric disorder, nor is that 
evidence of such weight as to place the issue in equipoise.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488 (1997). 

The Board notes the contention of the veteran's 
representative, raised in the August 1999 informal hearing 
presentation, that Dr. Stevens' opinion is incomplete, and 
does not address all questions which could reasonably be 
raised, such as the significance of the post-service 
diagnoses of major depression.  The Board notes that Dr. 
Stevens opined that mood instability was one of the 
characteristics of the veteran's personality disorder, and 
finds that Dr. Stevens' rationale is complete in this regard.

The representative's arguments accent the lack of post-
service evidence as to the veteran's psychiatric disorders 
after 1995.  However, the Board notes that the veteran was 
afforded the opportunity to report for VA examination in 
1998.  The veteran failed to report for that examination 
without explanation.  Such evidence would have been material 
to the outcome of the claim, and the veteran was so notified.  
VA has no duty to further assist the veteran to develop this 
claim prior to an appellate determination.  

The preponderance of the evidence establishes that the 
veteran had a personality disorder in service.  The evidence 
also establishes that the veteran currently has a personality 
disorder.  However, service connection cannot be granted for 
personality disorder, as noted above.  The evidence also 
reflects that alcohol abuse has been continuously diagnosed, 
but the record does not reflect that the claim on appeal 
includes a claim for any benefit for alcohol abuse.  

In reaching this decision, the Board has considered the 
veteran's inservice treatment for an adjustment reaction and 
suicidal ideation, as well as his post-service 
symptomatology, which includes major depression.  The claim 
presents complex psychiatric issues involving conflicting 
evidence as to the veteran's current diagnosis, and an 
inservice history that includes suicidal gestures, alcohol 
abuse and a personality disorder.  As Dr. Stevens' opinion is 
the only opinion shown to have been based on an overall 
review of the evidence, the Board has afforded a great deal 
of weight to his professional judgment.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran did not 
have an acquired psychiatric disorder during service, and 
that no current acquired psychiatric disability is shown to 
be related to service.  Accordingly, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.

While the Board has considered the written testimony of the 
veteran, the Board points out that although his arguments and 
reported symptoms have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence.  As 
a lay person untrained in the fields of medicine and 
psychiatry, the veteran is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for an acquired 
psychiatric disorder is not warranted.  To that extent, the 
lay statements to the contrary are unsupported by persuasive 
evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals





